              Case 2:17-cv-01218-RSM Document 62 Filed 07/21/21 Page 1 of 3




 1                                                               The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9   HOWARD J. MEYER, JR. and DARLIS L.
     ELLIOTT,
10                                                     NO. 2:17-cv-01218-RSM
                                        Plaintiffs,
11                                                     ORDER GRANTING JOINT
            v.                                         STIPULATED MOTION TO (A)
12                                                     SUBSTITUTE EXPERT WITNESS AND
     BAYERISCHE MOTOREN WERKE AG (aka)                 (B) ADJUST RELATED DEADLINES
13   BMW MOTORRAD; BMW OF NORTH
     AMERICA, LLC; AND DMC SIDECARS LLC;
14
                                      Defendants.
15
            This motion came before the Court on the parties’ Joint Stipulated Motion to (A)
16
     Substitute the Defendants’ Medical Expert Witness, and (B) Adjust Related Deadlines.
17
            The motion is hereby GRANTED. The Court resets certain deadlines as follows:
18
            Event                                                        Deadline
19          Deadline to Depose Plaintiff’s Treating Surgeon              August 27, 2021
20          Deadline to Amend Expert Reports                             September 30, 2021

21          Expert Discovery Cutoff                                      October 29, 2021
            Dispositive motion filing deadline                           October 29, 2021
22

23

24

25

26


     ORDER GRANTING JOINT STIPULATED MOTION TO (A)
     SUBSTITUTE EXPERT WITNESS AND (B) ADJUST RELATED
                                                                                38TH FLOOR
     DEADLINES (NO. 2:17-CV-01218-RSM) - 1                                  1000 SECOND AVENUE
                                                                         SEATTLE, WASHINGTON 98104
                                                                               (206) 622-2000
              Case 2:17-cv-01218-RSM Document 62 Filed 07/21/21 Page 2 of 3




 1         All other dates and deadlines shall remain the same pursuant to the Court’s order dated
     August 25, 2020 (ECF 60)
 2
            DATED this 21st day of July, 2021.
 3

 4

 5

 6
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10   Presented by:

11    FLANIGAN & BATAILLE                            EBERLE, BERLIN, KADING, TURNBOW &
                                                        McKLVEEN
12    By /s/ Michael W. Flanigan
         Michael W. Flanigan, WSBA #34939            By /s/ Michael G. Brady
13       mflanigan@farnorthlaw.com                      Michael G. Brady, WSBA #32912
14    1007 W. Third Avenue, Suite 206                   mbrady@eberle.com
      Anchorage, AK 99501-1936                       1111 W. Jefferson St., Suite 530
15    907-279-9999                                   Boise, ID 83702-5393
      Fax: 907-258-3804                              208-345-8400
16    Counsel for Plaintiff Howard Meyer             Fax: 208-322-4486
                                                     Counsel for Defendant DMC Sidecars LLC
17

18    BYRNES KELLER CROMWELL LLP

19    By /s/ Bradley S. Keller
         Bradley S. Keller, WSBA #10665
20       bkeller@byrneskeller.com
21    By /s/ Jofrey M. McWilliam
22       Jofrey M. McWilliam, WSBA #28441
         jmcwilliam@byrneskeller.com
23    1000 Second Avenue, 38th Floor
      Seattle, Washington 98104
24    206-622-2000
      Fax: 206-622-2522
25    Counsel for Defendants Bayerische Motoren
26    Werke Ag and BMW of North America, LLC



     ORDER GRANTING JOINT STIPULATED MOTION TO (A)
     SUBSTITUTE EXPERT WITNESS AND (B) ADJUST RELATED
                                                                                38TH FLOOR
     DEADLINES (NO. 2:17-CV-01218-RSM) - 2                                  1000 SECOND AVENUE
                                                                         SEATTLE, WASHINGTON 98104
                                                                               (206) 622-2000
              Case 2:17-cv-01218-RSM Document 62 Filed 07/21/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2           The undersigned attorney certifies that on the 21st day of July, 2021, I electronically filed
 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send notification
     of such filing to all counsel on record in the matter. The undersigned attorney also certifies that
 4   he will serve a copy of this document on the BMW defendants.

 5

 6
                                                           /s/ Jofrey M. McWilliam
 7                                                         Byrnes Keller Cromwell LLP
                                                           1000 Second Avenue, 38th Floor
 8                                                         Seattle, WA 98104
                                                           Telephone: (206) 622-2000
 9                                                         Facsimile: (206) 622-2522
                                                           jmcwilliam@byrneskeller.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING JOINT STIPULATED MOTION TO (A)
     SUBSTITUTE EXPERT WITNESS AND (B) ADJUST RELATED
                                                                                    38TH FLOOR
     DEADLINES (NO. 2:17-CV-01218-RSM) - 3                                      1000 SECOND AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 622-2000
